Exhibit 10.22
LEXMARK INTERNATIONAL, INC.
STOCK INCENTIVE PLAN
AS AMENDED AND RESTATED, EFFECTIVE JANUARY 1, 2009
SECTION 1.
PURPOSE
     The purpose of the Plan is to foster and promote the long-term financial
success of the Company and materially increase shareholder value by
(a) motivating superior performance by means of performance-related incentives,
(b) encouraging and providing for the acquisition of an ownership interest in
the Company by Employees and (c) enabling the Company to attract and retain the
services of an outstanding management team upon whose judgment, interest and
special effort the successful conduct of its operations is largely dependent.
SECTION 2.
DEFINITIONS
     2.1. Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:
     (a) “Act” means the Securities Exchange Act of 1934, as amended.
     (b) “Adjustment Event” shall mean any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Stock or
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below Fair Market Value, or other similar event
affecting the Common Stock of the Company.
     (c) “Award Agreement” means the agreement, certificate or other instrument
evidencing the grant of any Incentive Award under the Plan.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause”, with respect to any Incentive Award, shall have the meaning
assigned thereto in the Award Agreement evidencing such Incentive Award or, if
there is no such meaning assigned, shall mean (i) the willful failure by the
Participant to perform substantially his duties as an employee of the Company or
any Subsidiary (other than due to physical or mental illness) after reasonable
notice to the Participant of such failure, (ii) the Participant’s engaging in
serious misconduct that is injurious to the Company or any Subsidiary, (iii) the
Participant’s having been convicted of, or entered a plea of nolo contendere to,
a crime that constitutes a felony or (iv) the breach by the Participant of any
written covenant or agreement with the Company or any Subsidiary not to disclose
information pertaining to the Company or any Subsidiary or not to compete or
interfere with the Company or any Subsidiary.
     (f) “Change in Control” shall mean the occurrence of any of the following
events:
     (i) a majority of the members of the Board at any time cease for any reason
other than due to death or disability to be persons who were members of the
Board twenty-four months prior to such time (the “Incumbent Directors”);
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who are Incumbent Directors shall be
treated as an Incumbent Director;
     (ii) any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d)(2) of the Act, but excluding the Company, its Subsidiaries, any
employee benefit plan of the Company or any Subsidiary, employees of the Company
or any Subsidiary or any group of which any of the foregoing is a member) is or
becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Act),
directly or indirectly, including without limitation, by means of a tender or
exchange offer, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities; or

 



--------------------------------------------------------------------------------



 



     (iii) the stockholders of the Company shall approve a definitive agreement
(x) that results in the consummation of a merger or other business combination
of the Company with or into another corporation immediately following which
merger or combination (A) the stock of the surviving entity is not readily
tradable on an established securities market, (B) a majority of the directors of
the surviving entity are persons who (1) were not directors of the Company
immediately prior to the merger and (2) are not nominees or representatives of
the Company or (C) any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Act, but excluding the Company, its
Subsidiaries, any employee benefit plan of the Company or any Subsidiary,
employees of the Company or any Subsidiary or any group of which any of the
foregoing is a member) is or becomes the “beneficial owner” (as defined in
Rule 13(d)(3) under the Act), directly or indirectly, of 30% or more of the
securities of the surviving entity or (y) for the direct or indirect sale or
other disposition of all or substantially all of the assets of the Company.
     Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur in the event the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code.
     Notwithstanding the foregoing, to the extent that any Section 409A
Incentive Award would become payable under this Plan by reason of a Change in
Control, such amount shall become payable only if the event constituting a
Change in Control would also constitute a “change in the ownership” of the
Company, a “change in the effective control” of the Company, or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 1.409A-3(i)(5) of the Treasury Regulations.
     (g) “Change in Control Price” shall mean the highest price per share of
Common Stock paid in conjunction with any transaction resulting in a Change in
Control (as determined in good faith by the Committee if any part of the offered
price is payable other than in cash) or, in the case of a Change in Control
occurring solely by reason of a change in the composition of the Board, the
average selling price of the Common Stock for the 30-day period immediately
preceding the date on which such Change in Control occurs, calculated in
accordance with Section 1.409A-1(b)(5)(iv).
     (h) “Code” means the Internal Revenue Code of 1986, as amended.
     (i) “Committee” means the Compensation and Pension Committee of the Board
or such other committee as may be designated by the Board that is composed
solely of two or more Non-Employee Directors (as defined in Rule 16b-3(b)(3) as
promulgated under the Act) and “outside directors” within the meaning of Section
162(m) of the Code.
     (j) “Common Stock” means the Class A Common Stock of the Company, par value
$0.01 per share, or such other shares or kind of securities as determined by the
Board.
     (k) “Company” means Lexmark International, Inc., a Delaware corporation,
and any successor thereto.
     (l) “Deferred Stock Unit” means a Participant’s right to receive pursuant
to the Plan one share of Common Stock, or, if provided by the Committee, cash
equal to the Fair Market Value of a share of Common Stock, at the end of a
specified period of time.
     (m) “Deferred Stock Unit Election” means an election by a Participant to
defer the receipt of all or any portion of his annual compensation, annual
incentive compensation, and/or his compensation realized pursuant to a
Performance Award in accordance with the rules set forth in Section 9 of the
Plan.
     (n) “Disability” means:
     (i) with respect to an Incentive Stock Option, a Disability within the
meaning of Section 22(e)(3) of the Code;
     (ii) with respect to a Section 409A Incentive Award, a determination by the
Committee that the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or any Subsidiary. A
Participant shall also be considered disabled if he is determined to be totally
disabled by the Social Security Administration; or

2



--------------------------------------------------------------------------------



 



     (iii) with respect to any other Incentive Award, “Disability” shall have
the meaning assigned thereto in the Award Agreement evidencing such Incentive
Award, or, if there is no such meaning assigned, shall mean a physical or mental
disability or infirmity of a Participant, as defined in any disability plan
sponsored by the Company or any Subsidiary which employs such Participant, or,
if no such plan is sponsored by such Participant’s employer, the Lexmark
International, Inc. Long-term Disability Program.
     (o) “Employee” means any employee of the Company or any of its
Subsidiaries.
     (p) “Fair Market Value” means, as of any date of determination, the closing
price of a share of Common Stock on a national securities exchange on that day,
as reported for such day in the Wall Street Journal, or the mean of the last bid
and asked prices for a share of Common Stock on such immediately preceding day,
as reported on a nationally recognized system of price quotation. In the event
that there are no Common Stock transactions reported on such exchange or system
on such day, Fair Market Value shall mean the closing price or the mean of the
last bid and asked prices, whichever is applicable, on the immediately preceding
day on which Common Stock transactions were so reported.
     (q) “Incentive Award” means any award under the Plan of an Option, Stock
Appreciation Right, Restricted Stock, Performance Award or Deferred Stock Unit.
     (r) “Option” means the right to purchase a stated number of shares of
Common Stock at a stated price (as specified in Section 6.2 hereof) for a
specified period of time. For purposes of the Plan, an Option may be either
(i) an “Incentive Stock Option” within the meaning of Section 422 of the Code or
(ii) an Option which is not an Incentive Stock Option (a “Non-Qualified Stock
Option”).
     (s) “Participant” means any Employee designated by the Committee to receive
an Incentive Award under the Plan.
     (t) “Performance Award” means any grant of stock-based or cash-based
Incentive Awards subject to the achievement of performance objectives during the
Performance Period pursuant to Section 8.
     (u) “Performance Period” means that period established by the Committee at
the time a Performance Award is granted during which any performance objectives
specified by the Committee with respect to such Performance Award are to be
measured, provided that such period shall not be less than 12 months or more
than five years.
     (v) “Plan” means the Lexmark International, Inc. Stock Incentive Plan, as
set forth herein and as the same may be amended from time to time.
     (w) “Predecessor Plans” means the Lexmark Holding, Inc. Stock Option Plan
for Executives and Senior Officers, the Lexmark Holding, Inc. Stock Option Plan
for Senior Managers, the Lexmark Holding, Inc. Employee Stock Option Plan and
the 1995-1997 Long Term Incentive Plan.
     (x) “Qualifying Common Stock” means shares of Common Stock which (i) are
not subject to any loan or other obligation or pledged as collateral with
respect to any loan or other obligation of the Participant (subject to the
consent of the Committee, other than any loan extended to the Participant by the
Company or a Subsidiary) and (ii) either (A) have been owned by the Participant
for at least six months (or such greater or lesser period as the Committee shall
determine) or (B) were purchased by the Participant on a national securities
exchange or nationally recognized over-the-counter market.
     (y) “Restriction Period” means the period during which shares of Restricted
Stock are subject to forfeiture or restrictions on transfer (if applicable) as
described in Section 7 of the Plan and any applicable Award Agreement.
     (z) “Restricted Stock” means Common Stock or units with respect to Common
Stock awarded to a Participant pursuant to the Plan which is subject to
forfeiture and restrictions on transferability in accordance with Section 7 of
the Plan.
     (aa) “Retirement,” with respect to any Incentive Award, shall have the
meaning assigned thereto in the Award Agreement evidencing such Incentive Award,
or, if there is no such meaning assigned, shall mean a Participant’s retirement
at or after normal retirement age under the terms of the retirement plan
sponsored by the Company or any Subsidiary which employs such Participant.

3



--------------------------------------------------------------------------------



 



     (bb) “Section 409A Incentive Award” means any Incentive Award, which
provides for the “deferral of compensation” within the meaning of
Section 1.409A-1(b) of the Treasury Regulations, which is not otherwise exempt
from the requirements of Section 409A of the Code.
     (cc) “Stock Appreciation Right” means the right to receive a payment from
the Company, in cash, Common Stock or a combination thereof, equal to the excess
of the Fair Market Value of a share of Common Stock at the date of exercise over
a specified price fixed by the Committee (as specified in Section 6.7(c)
hereof).
     (dd) “Subsidiary” means any entity that is directly or indirectly
controlled by the Company or any other entity in which the Company has a
significant equity interest, as determined by the Committee.
     (ee) For purposes of any Section 409A Incentive Award, the terms
“terminate,” “terminated,” or “termination of employment,” and variations
thereof, as used in the Plan or any Award Agreement for a Section 409A Incentive
Award, are intended to mean a Participant’s “separation from service” from the
Company or a Subsidiary of the Company, as applicable, for purposes of
Section 409A of the Code, using the default provisions set forth in
Section 1.409A-1(h) of the Treasury Regulations.
     2.2. Gender and Number. Except when otherwise indicated by the context,
words in the masculine gender used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.
SECTION 3.
ELIGIBILITY AND PARTICIPATION
     Participants in the Plan shall be those Employees selected by the Committee
to participate in the Plan.
SECTION 4.
ADMINISTRATION
     4.1. Power to Grant and Establish Terms of Awards. The Committee shall have
the discretionary authority, subject to the terms of the Plan, to determine the
Employees to whom Incentive Awards shall be granted and the terms and conditions
of such Incentive Awards, including but not limited to the number of shares of
Common Stock to be covered by each Incentive Award; the time or times at which
Incentive Awards may be exercised, paid or transferred, as the case may be;
whether Options shall be designated as Incentive Stock Options or Non-Qualified
Stock Options; the form and manner of payment of any amount due from a
Participant in connection with any Incentive Award; whether any Reload Option
(as defined in Section 6.6) will be granted to any Participant pursuant to
Section 6.6; whether any restriction (including any provision as to vesting,
exercisability, payment or transferability) shall be modified or waived, in
whole or in part, after the date of grant of the Incentive Award, provided,
however, the Committee shall not modify or waive any restriction of any
Section 409A Incentive Award that would result in an impermissible acceleration
of payment in violation of Section 1.409A-3(j) of the Treasury Regulations, or
otherwise violate Section 409A of the Code or any provision of the Treasury
Regulations promulgated thereunder; the rights of a Participant with respect to
any Incentive Award following the Participant’s termination of employment;
whether amounts payable by the Company in respect of any Incentive Award shall
be paid in Common Stock, cash or any combination thereof; whether and to what
extent any Incentive Award may be transferred by the Participant; and the terms,
provisions and conditions to be included in any Incentive Award Agreement. The
Committee shall not have the power to reduce, whether through amendment or
otherwise, the exercise price of any outstanding Option or Stock Appreciation
Right nor to grant a new Option, Stock Appreciation Right or other Incentive
Award in substitution for or upon the cancellation of any previously granted
Option or Stock Appreciation Right, which has the effect of reducing the
exercise price, unless approved by stockholders.
     The officers of the Company may suggest to the Committee the Participants
who should receive Incentive Awards under the Plan. In accordance with the terms
of the Plan, the terms and conditions of each Incentive Award shall be
determined by the Committee at the time of grant, and such terms and conditions
may be subsequently changed by the Committee, in its discretion, provided that
no such change may be effected which would adversely affect a Participant’s
rights with respect to an Incentive Award then outstanding, without the consent
of such Participant, or result in an impermissible acceleration of payment of
any Section 409A Incentive Award in violation of Section 1.409A-3(j) of the
Treasury Regulations, or otherwise violate Section 409A of the Code or any
provision of the Treasury Regulations. The Committee may establish different
terms and conditions for different Participants receiving Incentive Awards and
for the same Participant for each Incentive Award such Participant may receive,
whether or not granted at different times. The grant of any Incentive Award to
any Employee shall not entitle such Employee to the grant of any other Incentive
Awards.

4



--------------------------------------------------------------------------------



 



Notwithstanding anything else contained in the Plan to the contrary, the
Committee may delegate, subject to such terms and conditions as it shall
determine, to any officer of the Company or to a committee of officers of the
Company, the authority to grant Incentive Awards (and to make any and all
determinations related thereto) to Participants who are not, and are not
expected to become, subject to the reporting requirements of Section 16(a) of
the Act and whose compensation will not be subject to the limitations on the
deductibility thereof by the Company or its Subsidiaries pursuant to Section
162(m) of the Code.
     4.2. Administration. The Committee shall be responsible for the
administration of the Plan. Any Incentive Award granted by the Committee may be
subject to such conditions, not inconsistent with the terms of the Plan, as the
Committee shall determine, in its discretion. The Committee, by majority action
thereof, has discretionary authority to prescribe, amend and rescind rules and
regulations relating to the Plan, to interpret and apply the provisions of the
Plan, to provide for conditions deemed necessary or advisable to protect the
interests of the Company or to interpret the Plan and to make all other
determinations necessary or advisable for the administration and interpretation
of the Plan and to carry out its provisions and purposes.
     4.3. Discretionary Authority of Committee. All of the powers and authority
conferred upon the Committee pursuant to any term of the Plan shall be exercised
by the Committee, in its discretion. All determinations, interpretations or
other actions made or taken by the Committee pursuant to the provisions of the
Plan shall be final, binding and conclusive for all purposes and upon all
persons and, in the event of any judicial review thereof, shall be overturned
only if arbitrary and capricious. The Committee may consult with legal counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel.
SECTION 5.
STOCK SUBJECT TO PLAN
     5.1. Number. Subject to the provisions of Section 5.4, the number of shares
of Common Stock that may be delivered under the Plan may not exceed 25,560,000,
plus any shares that become available for grant pursuant to Section 5.2,
provided that no more than 4,000,000 shares may be delivered pursuant to
Incentive Awards other than Options and Stock Appreciation Rights. The shares to
be delivered under the Plan may consist, in whole or in part, of Common Stock
held in treasury or authorized but unissued Common Stock, not reserved for any
other purpose, or from Common Stock reacquired by the Company.
     5.2. Canceled, Terminated, or Forfeited Awards. Any shares of Common Stock
subject to any portion of an Incentive Award and any shares of Common Stock
subject to any award granted under a Predecessor Plan which, in any such case
and for any reason, expires, or is canceled, terminated or otherwise settled,
without the issuance of such shares of Common Stock, including shares covered by
an Incentive Award used to satisfy tax withholding requirements on behalf of a
Participant as provided for in Section 12.4, shall again be available for award
under the Plan. Shares of Common Stock that are delivered to the Company, either
actually or by attestation, in payment of the exercise price for any Option
granted under the Plan or under a Predecessor Plan will also be available for
future grants under the Plan. Shares reacquired by the Company on the open
market using the cash proceeds (the exercise price paid in cash and the value of
the tax deduction realized by the Company determined under generally accepted
accounting principles) received by the Company from the exercise of Options
granted under the Plan or under a Predecessor Plan that are exercised after the
effective date will also be available for future grants under the Plan.
     5.3. Substitute Awards. Incentive Awards assumed or granted in substitution
or exchange for awards previously granted by a company acquired by the Company
or with which the Company combines will not reduce the shares that may be
delivered under the Plan or authorized for grant to a Participant pursuant to
Sections 6.1, 6.7 and 8.1.
     5.4. Adjustment in Capitalization. The aggregate number of shares of Common
Stock available for Incentive Awards, under Section 5.1, or subject to
outstanding Incentive Awards, and the respective prices and/or vesting criteria
applicable to outstanding Incentive Awards shall be proportionately adjusted to
reflect, as deemed equitable and appropriate by the Committee, an Adjustment
Event. To the extent deemed equitable and appropriate by the Committee, subject
to any required action by stockholders, in any merger, consolidation,
reorganization, liquidation, dissolution or other similar transaction, any
Incentive Award granted under the Plan shall pertain to the securities and other
property to which a holder of the number of shares of Common Stock covered by
the Incentive Award would have been entitled to receive in connection with such
event.
     Any shares of stock (whether Common Stock, shares of stock into which
shares of Common Stock are converted or for which shares of Common Stock are
exchanged or shares of stock distributed with respect to Common Stock) or cash
or other property received with respect to any Incentive Award granted under the
Plan as a result of any Adjustment Event, any distribution of property

5



--------------------------------------------------------------------------------



 



or any merger, consolidation, reorganization, liquidation, dissolution or other
similar transaction shall, except as provided in Section 7.4, Section 9.3 or as
otherwise provided by the Committee at or after the date any such award is made,
be subject to the same terms and conditions, including vesting and restrictions
on exercisability or transfer, as are applicable to the Incentive Award with
respect to which such shares, cash or other property is received, and any Award
Agreement and stock certificate(s) representing or evidencing any shares of
stock or other property so received shall so provide and be legended as
appropriate.
SECTION 6.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
     6.1. Grant of Options. Options may be granted to Participants at such time
or times as shall be determined by the Committee. Options granted under the Plan
may be of two types: (i) Incentive Stock Options and (ii) Non- Qualified Stock
Options, except that no Incentive Stock Option may be granted to any Employee of
a Subsidiary which is not a corporation. The date of grant of an Option under
the Plan will be the date on which the Option is awarded by the Committee or, if
so determined by the Committee, the date on which occurs any event the
occurrence of which is an express condition precedent to the grant of the
Option. The Committee shall determine the number of Options, if any, to be
granted to a Participant, provided that, in no event shall the number of shares
of Common Stock subject to all Options (or Stock Appreciation Rights) granted to
any Participant under the Plan during any consecutive five-year period exceed
3,000,000 shares (adjusted pursuant to Section 5.4 if an Adjustment Event shall
occur). Each Option shall be evidenced by an Award Agreement that shall specify
the type of Option granted, the exercise price, the duration of the Option, the
number of shares of Common Stock to which the Option pertains and such other
terms and conditions not inconsistent with the Plan as the Committee shall
determine.
     6.2. Option Price. Options granted pursuant to the Plan shall have an
exercise price which is not less than the Fair Market Value on the date the
Option is granted, except that if a Non-Qualified Stock Option is granted
retroactively in tandem with or in substitution for a Stock Appreciation Rights
grant, the designated Fair Market Value for purposes of establishing the
exercise price for such option may be the Fair Market Value on the date the
Stock Appreciation Rights were granted.
     6.3. Exercise of Options. Options awarded to a Participant under the Plan
shall be exercisable at such time or times and subject to such restrictions or
other conditions, including the performance of a minimum period of service or
the satisfaction of performance goals, as the Committee shall determine. To the
extent not specified otherwise by the Committee, Options will become exercisable
in three installments as follows, subject to the Participant’s continued
employment until the applicable date:

      Percentage of   Anniversary of Grant Exercisable   Date of Grant
60%
  Third anniversary
80%
  Fourth anniversary
100%
  Fifth anniversary

     Once exercisable, an Option may be exercised from time to time, in whole or
in part, up to the total number of shares of Common Stock with respect to which
it is then exercisable. Notwithstanding the foregoing, except as provided in
Section 6.8, no Option shall be exercisable for more than 10 years after the
date on which it is granted.
     6.4. Payment. The Committee shall establish procedures governing the
exercise of Options, which shall require that notice of exercise be given and
that the Option price be paid in full at the time of exercise (i) in cash or
cash equivalents, (ii) in the discretion of the Committee, in shares of
Qualifying Common Stock having a Fair Market Value on the date of exercise equal
to such Option price or in a combination of cash and Qualifying Common Stock or
(iii) in accordance with such other procedures or in such other form as the
Committee shall from time to time determine. As soon as practicable after
receipt of an exercise notice and payment of the exercise price in accordance
with this Section 6.4, the Company shall direct its stock transfer agent to make
(or to cause to be made) an appropriate book entry reflecting the Participant’s
ownership of the shares of Common Stock so acquired.
     6.5. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
Federal income tax treatment afforded Incentive Stock Options under Section 421
of the Code. No more than 4,000,000 shares of Common Stock may be issued
pursuant to Incentive Stock Options.

6



--------------------------------------------------------------------------------



 



     6.6. Reload Options. If provided by the Committee at or after the date of
grant, a Participant who delivers shares of Common Stock that have been owned by
such Participant for any minimum period of time specified by the Committee to
exercise an Option or an option granted under a Predecessor Plan, will
automatically be granted new Options (“Reload Options”) for a number of shares
of Common Stock equal to the number of shares so delivered. Unless the Committee
determines otherwise, such Reload Options will be subject to the same terms and
conditions (including the same expiration date) as the related Option except
(i) that the exercise price shall be equal to the Fair Market Value of a share
of Common Stock on the date such Reload Option is granted and (ii) such Reload
Option shall not be exercisable prior to the six-month anniversary of the date
of grant and, thereafter, shall be exercisable in full.
     6.7. Stock Appreciation Rights.
     (a) Stock Appreciation Rights may be granted to Participants at such time
or times and with respect to such number of shares of Common Stock as shall be
determined by the Committee and shall be subject to such terms and conditions as
the Committee may impose, provided that no Participant may receive Stock
Appreciation Rights (or Options) under the Plan covering shares of Common Stock
in excess of 3,000,000 (adjusted pursuant to Section 5.4 if an Adjustment Event
shall occur) during any consecutive five-year period. Each grant of an Incentive
Award of Stock Appreciation Rights shall be evidenced by an Award Agreement.
     (b) Stock Appreciation Rights may be exercised at such time or times and
subject to such conditions, including the performance of a minimum period of
service, the satisfaction of performance goals or the occurrence of any event or
events, including a Change in Control, as the Committee shall determine, either
at or after the date of grant. Stock Appreciation Rights which are granted in
tandem with an Option may only be exercised upon the surrender of the right to
exercise such Option for an equivalent number of shares and may be exercised
only with respect to the shares of Common Stock for which the related Option is
then exercisable. Notwithstanding any other provision of the Plan, the Committee
may impose such conditions on the exercise of a Stock Appreciation Right
(including, without limitation, the right of the Committee to limit the time of
exercise to specified periods) as may be required to satisfy the applicable
provisions of Rule 16b-3 as promulgated under the Act or any successor rule.
     (c) Subject to the provisions of Section 12.4 of the Plan, upon exercise of
a Stock Appreciation Right, the Participant shall be entitled to receive payment
in cash, Common Stock or in a combination of cash and Common Stock, as
determined by the Committee, of an amount determined by multiplying:
     (i) any increase in the Fair Market Value of a share of Common Stock at the
date of exercise over the price fixed by the Committee at the date of grant of
such Stock Appreciation Right, provided such amount shall not be less than the
Fair Market Value of a share of Common Stock at the date of grant, by
     (ii) the number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised.
     6.8. Exercisability Following Termination of Employment. Unless otherwise
determined by the Committee at or after the date of grant, in the event a
Participant’s employment with the Company and Subsidiaries terminates by reason
of Retirement, Disability, death or special termination with the consent of the
Company, all Options and Stock Appreciation Rights then held by such Participant
that are exercisable at the date of such termination of employment shall
thereafter remain exercisable by the Participant or, if applicable, the
Participant’s beneficiary, for a period of one year from the date of
termination, but in no event later than the expiration of the stated term of the
Option or Stock Appreciation Right. Notwithstanding the foregoing, to the extent
provided by the Committee at or after the date of grant, in the event of a
Participant’s termination of employment due to death or Disability, all such
Non-Qualified Stock Options and Stock Appreciation Rights shall remain
exercisable for a minimum period of one year, without regard to the stated term
of the Non-Qualified Stock Option or Stock Appreciation Right. Unless otherwise
determined by the Committee at or after the date of grant, in the event a
Participant’s employment with the Company and Subsidiaries terminates for any
reason other than Retirement, Disability, death, or special termination with the
consent of the Company or by the Company for Cause, all Options and Stock
Appreciation Rights then held by such Participant that are then exercisable
shall remain exercisable for the 90-day period immediately following such
termination of employment or until the expiration of the term of such Option or
Stock Appreciation Right, whichever period is shorter. Unless otherwise
determined by the Committee at or after the date of grant, in the event of a
Participant’s termination of employment with the Company and Subsidiaries by the
Company for Cause, all Options and Stock Appreciation Rights then held by such
Participant shall immediately terminate and be canceled, in full, on the date of
such termination of employment. All Options that are not vested as of the date
of a Participant’s termination of employment shall immediately terminate and be
canceled on such date and all other Options shall terminate and be canceled on
the date the period for exercise has expired to the extent not exercised prior
to such date.

7



--------------------------------------------------------------------------------



 



SECTION 7.
RESTRICTED STOCK
     7.1. Grant of Restricted Stock. The Committee may grant Incentive Awards of
Restricted Stock to Participants at such times and in such amounts, and subject
to such other terms and conditions not inconsistent with the Plan, as it shall
determine. Unless the Committee provides otherwise at or after the date of
grant, stock certificates evidencing any shares of Restricted Stock so granted
shall be held in the custody of the Secretary of the Company until the
Restriction Period lapses, and, as a condition to the grant of any Incentive
Award of shares of Restricted Stock, the Participant shall have delivered to the
Company a stock power, endorsed in blank, relating to the shares of Common Stock
covered by such Incentive Award. Each grant of Restricted Stock shall be
evidenced by an Incentive Award Agreement.
     7.2. Payment. Upon the expiration or termination of the Restriction Period
and the satisfaction (as determined by the Committee) of any other conditions
determined by the Committee, the restrictions applicable to the Restricted Stock
shall lapse and the Company shall cancel and direct its stock transfer agent to
make (or to cause to be made) an appropriate book entry reflecting the
Participant’s ownership of such number of shares of Common Stock with respect to
which the restrictions have lapsed, free of all such restrictions, other than
any imposed by applicable law. Upon request, the Company shall deliver to the
Participant a stock certificate registered in such Participant’s name and
representing the number of shares of Common Stock with respect to which the
restrictions have lapsed, free of all such restrictions except any that may be
imposed by law. To the extent provided by the Committee, in its discretion, in
lieu of delivering shares of Common Stock, the Company may make a cash payment
in full or partial satisfaction of any Incentive Award of Restricted Stock equal
to the Fair Market Value, on the date the applicable restrictions lapse, of the
number of shares or units of Restricted Stock with respect to which such
restrictions have lapsed. No payment will be required to be made by the
Participant upon the delivery of such shares of Common Stock and/or cash, except
as otherwise provided in Section 12.4 of the Plan.
     7.3. Restriction Period; Restrictions on Transferability during Restriction
Period. Unless otherwise determined by the Committee at or after the date of
grant, the Restriction Period applicable to any award of Restricted Stock shall
lapse, and such shares of Restricted Stock shall become freely transferable the
date of the Participant’s termination of employment with the Company and the
Subsidiaries due to death or Disability, subject in any such case to the
Participant’s continuous employment with the Company or a Subsidiary through
such date. Except as provided in Section 12.1, shares of Restricted Stock may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until such time as the Restriction Period applicable thereto shall
have lapsed upon the satisfaction of such conditions, including without
limitation, the completion of a minimum period of service or the occurrence of
such event or events, as shall be determined by the Committee either at or after
the time of grant.
     7.4. Rights as a Stockholder. Unless otherwise determined by the Committee
at or after the date of grant, Participants granted shares of restricted stock
shall be entitled to vote on any matter submitted to the Company’s stockholders.
In addition, unless otherwise determined by the Committee, Participants granted
Restricted Stock shall be entitled to receive, either currently or at a future
date, as specified by the Committee, all dividends and other distributions paid
with respect to those shares, provided that if any such dividends or
distributions are paid in shares of Common Stock or other property (other than
cash), such shares and other property shall be subject to the same forfeiture
restrictions and restrictions on transferability as apply to the shares of
Restricted Stock with respect to which they were paid.
     7.5. Legend. To the extent any stock certificate is issued to a Participant
in respect of shares of Restricted Stock awarded under the Plan prior to the
expiration of the applicable Restriction Period, such certificate shall be
registered in the name of the Participant and shall bear the following (or
similar) legend:
     “The shares of stock represented by this certificate are subject to the
terms and conditions contained in the Lexmark International, Inc. Stock
Incentive Plan, as amended and restated, and the Incentive Award Agreement,
dated as of                      between the Company and the Participant, and
may not be sold, pledged, transferred, assigned, hypothecated or otherwise
encumbered in any manner (except as provided in Section 12.1 of the Plan or in
such Incentive Award Agreement) until                     .”
     Upon the lapse of the Restriction Period with respect to any such shares of
Restricted Stock, the Company shall, upon the Participant’s request, issue or
have issued new share certificates without the legend described herein in
exchange for those previously issued.
     7.6. Deferred Settlement of Restricted Stock Units. The Committee may
permit a Participant who has received an Incentive Award

8



--------------------------------------------------------------------------------



 



consisting of Restricted Stock units to elect to defer the settlement to a
specified date after the settlement date, as set forth in Section 7.2 or as
otherwise provided in the Award Agreement, subject to such terms and conditions
as determined by the Committee. If a Participant is allowed to defer settlement
of Restricted Stock units, the initial election to defer such Restricted Stock
units must be made within 30 days after the date of grant, provided that the
vesting of such Incentive Award is contingent on the Participant providing
services for at least 12 months following the date of such initial deferral
election. Absent an initial election to defer settlement of the Restricted Stock
units, the Participant may also make a subsequent election to defer the
settlement of the Restricted Stock units to a specified date after the
settlement date, as set forth in Section 7.2 or as otherwise provided in the
Award Agreement, provided the Participant’s election to defer the settlement
date is made in accordance with the rules set forth in Section 9.6, substituting
Restricted Stock units for Deferred Stock Units.
SECTION 8.
PERFORMANCE AWARDS
     8.1. Grant of Performance Awards. The Committee may grant Performance
Awards which may be in the form of shares of Common Stock or valued by reference
to a designated amount of property other than shares of Common Stock, including
cash, to Participants at such times and in such amounts and subject to such
terms and conditions not inconsistent with the Plan, as it shall determine. The
performance objectives to be achieved during any Performance Period will be
determined by the Committee upon the grant of each Performance Award; provided
that in no event shall (i) the number of shares of Common Stock delivered
pursuant to stock-based Performance Awards to any Participant exceed 200,000
(adjusted pursuant to Section 5.4 if an Adjustment Event shall occur) for any
Performance Period of three years or (ii) the value of any property other than
shares of Common Stock, including cash, paid with respect to Performance Awards,
regardless of whether such payment is in cash or shares of Common Stock, exceed
$10,000,000 for any Performance Period of three years, with proportionate
adjustments for shorter or longer Performance Periods. Each grant of Performance
Awards shall be evidenced by an Award Agreement.
     8.2. Code Section 162(m) Provisions. Notwithstanding any other provision in
the Plan, if the Committee determines that at the time a Performance Award is
granted to a Participant who is, or is likely to be, a “covered employee” under
Section 162(m) of the Code during any Performance Period, then the Committee may
provide that this Section 8.2 is applicable to such Performance Award.
     (a) In addition to any other restrictions imposed on such Performance
Awards, Performance Awards shall become vested, if at all, upon the
determination by the Committee that performance objectives established by the
Committee have been attained, in whole or in part. Such performance objectives
shall relate to one or more of the following criteria: revenue; unit growth;
operating cash flow; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; net working funds; cash
conversion cycle; days sales outstanding; days payables outstanding; accounts
receivable delinquency; operating earnings; net income; earnings per share;
working capital; inventory turnover rates; days of inventory; market share;
return on investment; return on capital; return on equity; return on assets;
profit margin; stock price appreciation; total shareholder return; shareholder
value add; customer satisfaction; customer service; product quality; and product
awards. Performance objectives may relate to the performance of the Company, a
Subsidiary, an affiliate or a division or business unit, or a combination
thereof, and may be established in either absolute terms or relative to the
performance of one or more comparable companies or an index covering multiple
companies.
     (b) The measurement of the Company’s performance against its performance
objectives may include or exclude, as determined in the sole discretion of the
Committee at the time of establishing the performance objectives, the impact of
charges for restructurings, discontinued operations, extraordinary items, and
any other unusual or nonrecurring items, and the cumulative effects of
accounting changes, each as defined by generally accepted accounting principles
and as identified in the Company’s financial statements, notes to the financial
statements or management’s discussion and analysis.
     (c) The Committee may adjust downwards, but not upwards, the number of
shares of Common Stock to be granted to a Participant and/or the amount payable
pursuant to a Performance Award.
     8.3. Payment. Performance Awards may be paid in cash, shares of Common
Stock, other property, or any combination thereof, in the sole discretion of the
Committee at the time of payment. Performance Awards may be paid in a lump sum
or in installments following the close of the Performance Period, or at such
later time, in accordance with procedures established by the Committee.
Notwithstanding the foregoing, if the Performance Award is a Section 409A
Incentive Award, the Committee shall establish the time and form of payment for
such Performance Award no later than the latest date permitted in accordance
with Section 1.409A-2(a)(2) of the Treasury Regulations.

9



--------------------------------------------------------------------------------



 



SECTION 9.
DEFERRED STOCK UNITS
     9.1. Deferred Stock Unit Awards. Subject to such terms and conditions as
the Committee shall determine, a Participant may be permitted to make a Deferred
Stock Unit Election. With respect to any compensation that is not
“performance-based compensation” within the meaning of Section 1.409A-1(e) of
the Treasury Regulations, the Participant’s Deferred Stock Unit Election must be
made no later than the fixed date established by the Committee for such
deferral, and in no event later than December 31 of the calendar year
immediately preceding the calendar year in which any services are performed for
which such compensation is payable. With respect to any compensation that is
“performance-based compensation,” the Participant’s Deferred Stock Unit Election
must be made no later than the fixed date established by the Committee for such
deferral, and in no event later than the date that is on or before the date that
is six months before the end of the performance period, provided the Participant
performs services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date a Participant makes his Deferred Stock Unit Election, and provided
further that in no event may the Participant’s election to defer
performance-based compensation be made after such compensation has become
readily ascertainable, as determined in accordance with Section 1.409A-1(e) of
the Treasury Regulations. A Participant who makes a Deferred Stock Unit Election
shall receive a number of Deferred Stock Units (the “Elective Units”) in lieu of
the compensation deferred pursuant to the Deferred Stock Unit Election (the
“Deferred Amount”) equal to the greatest whole number which may be obtained by
dividing (x) the amount of the Deferred Amount, by (y) the Fair Market Value of
a share of Common Stock on the date of grant. No shares of Common Stock will be
issued at the time an award of Deferred Stock Units is made and the Company
shall not be required to set aside a fund for the payment of any such award. The
Company will establish a separate account for the Participant and will record in
such account the number of Deferred Stock Units awarded to the Participant.
Unless the Committee determines otherwise, each Participant who receives an
award of Elective Units shall receive an additional award of Deferred Stock
Units (the “Supplemental Units”) equal to the greatest whole number which may be
obtained by dividing (x) 20% (or such other percentage as may be determined by
the Committee at the date of grant) of the Deferred Amount, by (y) the Fair
Market Value of a share of Common Stock on the date of grant. The Committee may
also grant a Participant an Incentive Award of Deferred Stock Units
(“Freestanding Deferred Stock Units”) without regard to any election by the
Participant to defer receipt of any compensation payable to him.
     9.2. Dividends with respect to Deferred Stock Units. The Committee will
determine whether and to what extent to credit to the account of, or to pay
currently to, each recipient of a Deferred Stock Unit award, an amount equal to
any dividends paid by the Company during the period of deferral with respect to
the corresponding number of shares of Common Stock (“Dividend Equivalents”). To
the extent provided by the Committee at the date of grant, any Dividend
Equivalents with respect to cash dividends on the Common Stock credited to a
Participant’s account shall be deemed to have been invested in shares of Common
Stock on the record date established for the related dividend and, accordingly,
a number of Deferred Stock Units shall be credited to such Participant’s account
equal to the greatest whole number which may be obtained by dividing (x) the
value of such Dividend Equivalent on the record date, by (y) the Fair Market
Value of a share of Common Stock on such date.
     9.3. Vesting of Deferred Stock Unit Awards. The portion of each Deferred
Stock Unit award that consists of Elective Units, together with any Dividend
Equivalents credited with respect thereto shall be fully vested at all times.
Unless the Committee provides otherwise at the date of grant, the portion of
each Deferred Stock Unit award that consists of Supplemental Units or
Freestanding Deferred Stock Units, together with any Dividend Equivalents
credited with respect thereto, will become vested in full on the fifth
anniversary of (x) in the case of Supplemental Units, the date the corresponding
Deferred Amount would have been paid absent the Participant’s Deferred Stock
Unit Election and (y) in the case of Freestanding Deferred Stock Units, the date
of grant of such units, provided the Participant remains in the continuous
employ of the Company or a Subsidiary through such applicable vesting date.
Notwithstanding the foregoing, unless the Committee provides otherwise at the
date of grant, the portion of each Deferred Stock Unit award that consists of
Supplemental Units or Freestanding Deferred Stock Units, together with any
Dividend Equivalents credited with respect thereto, will become vested in full
on the date of the Participant’s termination of employment with the Company or a
Subsidiary, as applicable, due to death or Disability, subject in any such case
to the Participant’s continuous employment with the Company or a Subsidiary
through such date. Any Deferred Stock Units that are not vested as of the date
of the Participant’s termination of employment shall be forfeited.
     9.4. Rights as a Stockholder. A Participant or his beneficiary shall not
have any right in respect of Deferred Stock Units awarded pursuant to the Plan
to vote on any matter submitted to the Company’s stockholders until such time as
the shares of Common Stock attributable to such Deferred Stock Units have been
issued to such Participant or his beneficiary, as applicable.

10



--------------------------------------------------------------------------------



 



     9.5. Settlement of Deferred Stock Units. Unless the Committee determines
otherwise at the date of grant, a Participant shall receive one share of Common
Stock for each vested Deferred Stock Unit (and related Dividend Equivalents) as
of the earlier of (x) the fifth anniversary of the date of grant and (y) the
date of such Participant’s termination of employment due to Retirement (or six
months and 1 day after termination of employment due to Retirement, if the
Participant is a “specified employee” within the meaning of Section 1.409A-1(i)
of the Treasury Regulations), death, or Disability (or such later date as may be
elected by the Participant on his Deferred Stock Unit Election in accordance
with the rules and procedures of the Committee).
     9.6 Deferred Settlement of Deferred Stock Units.

  (a)   If permitted by the Committee, a Participant may elect to defer
settlement of the Deferred Stock Units beyond the date specified in Section 9.5
or in the Award Agreement, as applicable, provided the following requirements
are satisfied:

  (i)   A Participant’s election to defer settlement of the Deferred Stock Units
may not take effect until at least 12 months after the date on which the
election is made by the Participant;     (ii)   A Participant’s election to
defer settlement of the Deferred Stock Units must delay settlement for a period
of not less than five (5) years from the original settlement date set forth in
Section 9.5, or as otherwise provided in the Award Agreement; and     (iii)   A
Participant’s election to defer settlement of the Deferred Stock Units must be
made at least 12 months prior to the settlement date set forth in Section 9.5,
or as otherwise provided in the Award Agreement.

  (b)   The Company may delay settlement of the Deferred Stock Units if it
reasonably anticipates that the making of the payment will violate Federal
securities laws or other applicable laws provided payment is made at the
earliest date on which the Company reasonably anticipates that the making of the
payment will not cause such violation.     (c)   The Company also reserves the
right to delay payment upon such other events and conditions as the Secretary of
the Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

SECTION 10.
CHANGE IN CONTROL
     10.1. Accelerated Vesting and Payment. Subject to the provisions of
Section 10.2 below, in the event of a Change in Control, (i) each Option and
Stock Appreciation Right shall promptly be canceled in exchange for a payment in
cash of an amount equal to the excess of the Change in Control Price over the
exercise price for such Option or the base price for such Stock Appreciation
Right, whichever is applicable (except that the Change in Control Price shall
not apply to Stock Appreciation Rights granted in tandem with Incentive Stock
Options), (ii) the Restriction Period applicable to all Restricted Stock shall
expire and all shares shall become nonforfeitable and immediately transferable,
(iii) all Performance Awards shall be promptly cancelled in exchange for a
payment in cash of an amount equal to the pro rata share earned based on the
greater of target achievement or actual achievement as of the date of Change in
Control and (iv) all Deferred Stock Units and Restricted Stock units shall
become fully vested and the shares of Common Stock with respect thereto shall be
immediately payable.
     10.2. Alternative Awards. Notwithstanding Section 10.1, no cancellation,
acceleration of exercisability, vesting, cash settlement or other payment shall
occur with respect to any Incentive Award, other than a Performance Award or a
Section 409A Incentive Award, if the Committee reasonably determines in good
faith prior to the occurrence of a Change in Control that such Incentive Award
or class of Incentive Awards shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted award hereinafter
called an “Alternative Award”) by a Participant’s employer (or the parent or a
subsidiary of such employer) immediately following the Change in Control,
provided that any such Alternative Award must:
     (a) be based on stock which is traded on an established securities market,
or which will be so traded within 60 days following the Change in Control;
     (b) provide such Participant (or each Participant in a class of
Participants) with rights and entitlements substantially equivalent

11



--------------------------------------------------------------------------------



 



to or better than the rights and entitlements applicable under such Incentive
Award, including, but not limited to, an identical or better exercise or vesting
schedule and identical or better timing and methods of payment;
     (c) have substantially equivalent economic value to such Incentive Award
(determined by the Committee as constituted immediately prior to the Change in
Control, in it’s sole discretion, promptly after the Change in Control);
     (d) have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated or constructively
terminated (other than for Cause) upon or following such Change in Control, any
conditions on a Participant’s rights under, or any restrictions on transfer or
exercisability applicable to, each such Alternative Award shall be waived or
shall lapse, as the case may be; and
     (e) satisfy the requirements of Section 1.409A-1(b)(v)(D) of the Treasury
Regulations.
     For this purpose, a constructive termination shall mean a termination by a
Participant following a material reduction in the Participant’s compensation, a
material reduction in the Participant’s responsibilities or the relocation of
the Participant’s principal place of employment to another location a material
distance farther away from the Participant’s home, in each case, without the
Participant’s prior written consent.
SECTION 11.
AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN
     The Board may at any time terminate or suspend the Plan, and from time to
time may amend or modify the Plan, provided, however, that any amendment which
would (i) increase the number of shares available for issuance under
Sections 5.1, 6.1, 6.7 and 8.1, (ii) lower the minimum exercise price for
Options and Stock Appreciation Rights or (iii) materially modify the
requirements for eligibility to participate in the Plan, shall be subject to the
approval of the Company’s stockholders. No action of the Board may, without the
consent of a Participant, alter or impair such Participant’s rights under any
previously granted Incentive Award. Notwithstanding any other provision of the
Plan or any Award Agreement to the contrary, the Board may, in its sole and
absolute discretion and without the consent of any Participant or approval of
the Company’s stockholders, amend the Plan or any outstanding Award Agreements,
to take effect retroactively or otherwise, as it deems necessary or advisable
for the purpose of conforming the Plan or such Award Agreement to any present or
future law, regulation or rule applicable to the Plan, including, but not
limited to, Section 409A of the Code and all applicable guidance promulgated
thereunder.
SECTION 12.
MISCELLANEOUS PROVISIONS
     12.1. Nontransferability of Awards. Unless the Board, the Committee or the
Company’s Vice President, Human Resources and Vice President and General Counsel
shall permit an Incentive Award to be transferred by a Participant to a
Participant’s family member for estate planning purposes or to a trust,
partnership, corporation or other entity established by the Participant for
estate planning purposes, on such terms and conditions as the Board, the
Committee or such officers may specify, no Incentive Award granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
rights with respect to any Incentive Award granted to a Participant under the
Plan shall be exercisable by the tranferee only for as long as they could have
been exercisable by such Participant. If any Incentive Award is transferred to a
family member, trust, partnership, corporation or other entity as contemplated
by the first sentence hereof, all references herein and in the applicable Award
Agreement to the Participant shall be deemed to refer to such permitted
transferee, other than any such references with respect to the personal status
of the Participant.
     12.2. Beneficiary Designation. Each Participant under the Plan may from
time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his death.
Each designation will revoke all prior designations by the same Participant,
shall be in a form prescribed by the Committee and will be effective only when
filed by the Participant in writing with the Committee during his lifetime. In
the absence of any such designation, benefits remaining unpaid or Incentive
Awards outstanding at the Participant’s death shall be paid to or exercised by
the Participant’s surviving spouse, if any, or otherwise to or by his estate.
     12.3. No Guarantee of Employment or Participation. Nothing in the Plan
shall interfere with or limit in any way the right of the

12



--------------------------------------------------------------------------------



 



Company or any Subsidiary to terminate any Participant’s employment at any time
and for any reason, nor confer upon any Participant any right to continue in the
employ of the Company or any Subsidiary. No Employee shall have a right to be
selected as a Participant, or, having been so selected, to receive any Incentive
Awards under the Plan.
     12.4. Tax Withholding. The Company shall have the power to withhold, or
require a Participant to remit to the Company promptly upon notification of the
amount due, an amount determined by the Company, in its discretion, to be
sufficient to satisfy all Federal, state and local withholding tax requirements
in respect of any Incentive Award, and the Company may defer payment of cash or
issuance or delivery of Common Stock until such requirements are satisfied. The
Committee may permit or require a Participant to satisfy his tax withholding
obligation hereunder in such other manner, subject to such conditions, as the
Committee shall determine, including, without limitation, (i) to have Common
Stock otherwise issuable or deliverable under the Plan withheld by the Company
or (ii) to deliver, either actually or by attestation, to the Company,
Qualifying Common Stock, in each case, having a Fair Market Value sufficient to
satisfy all or part of the Participant’s Federal, state and local withholding
tax obligation.
     12.5. Indemnification. Each person who is or shall have been a member of
the Committee or the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit or proceeding to which he may be made a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit or proceeding against him, provided that he shall give the Company
an opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s articles of incorporation or by-laws, by contract, as a matter of law
or otherwise.
     12.6. No Limitation on Compensation. Nothing in the Plan shall be construed
to limit the right of the Company to establish other plans or to pay
compensation to its employees in cash or property, in a manner which is not
expressly authorized under the Plan.
     12.7. Requirements of Law. The granting of Incentive Awards and the
issuance of shares of Common Stock shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be appropriate or required, as determined
by the Committee.
     12.8. Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware,
without regard to principles of conflicts of laws.
     12.9. No Impact on Benefits. Incentive Awards granted under the Plan are
not compensation for purposes of calculating an Employee’s rights under any
employee benefit plan, except to the extent provided in any such plan.
     12.10. Securities Law Compliance. Instruments evidencing Incentive Awards
may contain such other provisions, not inconsistent with the Plan, as the
Committee deems advisable, including a requirement that the Participant
represent to the Company in writing, when an Incentive Award is granted or when
he receives shares with respect to such Award (or at such other times as the
Committee deems appropriate) that he is accepting such Incentive Award, or
receiving or acquiring such shares (unless they are then covered by a Securities
Act of 1933 registration statement), for his own account for investment only and
with no present intention to transfer, sell or otherwise dispose of such shares
except such disposition by a legal representative as shall be required by will
or the laws of any jurisdiction in winding up the estate of the Participant or
pursuant to a transfer permitted by Section 12.1. Such shares shall be
transferable only if the proposed transfer shall be permissible pursuant to the
Plan and if, in the opinion of counsel satisfactory to the Company, such
transfer at such time will be in compliance with applicable securities laws.
     12.11. No Right to Particular Assets. Nothing contained in this Plan and no
action taken pursuant to this Plan shall create or be construed to create a
trust of any kind or any fiduciary relationship between the Company and any
Participant, the executor, administrator or other personal representative or
designated beneficiary of such Participant, or any other persons. Any reserves
that may be established by the Company in connection with this Plan shall
continue to be held as part of the general funds of the Company, and no
individual or entity other than the Company shall have any interest in such
funds until paid to a Participant. To the extent that any Participant or his
executor, administrator or other personal representative, as the case may be,
acquires a right to receive any payment from the Company pursuant to this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company.
     12.12. Notices. Each Participant shall be responsible for furnishing the
Committee with the current and proper address for the

13



--------------------------------------------------------------------------------



 



mailing of notices and delivery of agreements and shares of Common Stock. Any
notices required or permitted to be given shall be deemed given if directed to
the person to whom addressed at such address and mailed by regular United States
mail, first-class and prepaid. If any item mailed to such address is returned as
undeliverable to the addressee, mailing will be suspended until the Participant
furnishes the proper address.
     12.13. Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provision had not been included.
     12.14. Incapacity. Any benefit payable to or for the benefit of a minor, an
incompetent person or other person incapable of receiving such benefit shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Company and other parties with respect
thereto.
     12.15. Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this Plan
and shall not be employed in the construction of this Plan.
     12.16. Compliance with Section 162(m) of the Code. Notwithstanding anything
else contained in the Plan to the contrary, unless the Committee otherwise
determines at the time of grant, any Incentive Award made hereunder to an
officer who is subject to the reporting requirements of Section 16(a) of the Act
is intended to qualify as other performance based compensation within the
meaning of Section 162(m)(4)(C) of the Code, and the Committee shall not be
entitled to exercise any discretion otherwise authorized under the Plan with
respect to such award if, and to the extent that, the ability to exercise such
discretion (as opposed to the exercise of such discretion) would cause such
award to fail to qualify as other performance based compensation.
     12.17. Compliance with Section 409A of the Code. The Company intends the
Plan and any Section 409A Incentive Award to comply with Section 409A of the
Code and the Treasury Regulations promulgated thereunder, and the Plan and any
Award Agreement consisting of a Section 409A Incentive Award shall be
administered in accordance with such intent. If a Participant, who is a
“specified employee” within the meaning of Section 1.409A-1(i) of the Treasury
Regulations, becomes entitled to payment of any Section 409A Incentive Award on
account of his termination of employment, such payment shall be made at the time
specified in his Award Agreement, provided, however, no payments under such
Award Agreement shall be made until six months and one day after such
termination of employment.
     12.17. Foreign Employees. Incentive Awards may be granted to Participants
who are foreign nationals or employed outside the United States, or both, on
such terms and conditions different from those applicable to Incentive Awards to
Participants in the United States as may be necessary or desirable, in the
judgment of the Committee, to recognize differences in currency, local law or
tax policy.
     12.18. Effective Date and Term. The amended and restated Plan became
effective upon the approval of the Plan by stockholders at the 2003 Annual
Meeting on April 30, 2003 (the “Original Effective Date”). The Plan was
subsequently amended by the Company and approved by stockholders on April 28,
2008. The Plan, as amended and restated for purposes of Section 409A, shall be
effective as of January 1, 2009. The Plan will terminate on the tenth
anniversary of the Original Effective Date, unless sooner terminated by the
Board pursuant to Section 11.

14